Me. Chief Justice Laweence delivered the opinion of the Court: The respondents, Charles L. Wilson and Andrew Shuman, have been placed under a rule to show cause why an attachment should not issue against them for contempt. The information filed by the Attorney General, upon which the rule was made, sets forth that one of the respondents is the proprietor, and the other the chief editor, of a newspaper published in the city of Chicago, called The Chicago Evening Journal, and presented as a ground for this proceeding, an editorial article published in that paper on the 16th day of October. The article was set out at length in the information. It is entitled “ The case of Rafferty.” Rafferty had recently been tried for murder, in Cook county, found guilty and sentenced to death. A writ of error, staying the execution of the sentence until the further order of this court, had been granted, and this writ of error was pending and undetermined before us at the date of the publication. The article published is as follows: “The Case op Raffeety.” “ At the time a writ of supersedeas was granted in the case of the murderer Chris. Rafferty, the public was blandly assured that the matter would be examined into by the Supreme Court and decided at once—that possibly the hanging of this notorious human butcher would not be delayed for a single day. Time speeds away, however, and we hear of nothing definite being done. Rafferty’s counsel seems to be studying the policy of delay, and evidently with success. The riff-raff who contributed fourteen hundred dollars to demonstrate that ‘ hanging is played out,’ may now congratulate themselves on the success of their little game. Their money is operating splendidly. We have no hesitancy in prophesying clear through to the end just what will be done with Rafferty. He will be granted a new trial. He will be tried somewhere, within a year or two. He will be sentenced to imprisonment for life. Eventually he will be pardoned out. And this, in spite of all our public meetings, resolutions, committees, virtuous indignation, and what not. And why? Because the sum of fourteen hundred dollars is enough nowadays to enable A man to purchase immunity from the consequences of any crime. “ If next winter’s session of the legislature does not hermetically seal up every chink and loophole through which murderers now escape, it will deserve the bitter censure of every honest man in Illinois. We must simplify our mode of procedure in murder trials. The criminal should be tried at once, and "when found guilty, should be hanged at once,—and the quicker hanged the better. The courts are now completely in the control of corrupt and mercenary shysters,—the jackals of the legal profession,—who feast and fatten on human blood spilled by the hands of other men. All this must be remedied. There cari be found a remedy, and it must be found.” To the rule granted upon the motion of the Attorney General, the respondents have severally answered under oath. They have declined to argue the case, either orally or in writing, though opportunity has been allowed for that purpose. The respondent Wilson admits, in his answer, that he is the proprietor of the newspaper, but denies all knowledge of the article prior to its publication. While this fact should influence the degree of the punishment to which he may be liable, it does not exonerate him from responsibility. The respondent Shuman admits he is the editor in chief. He denies the authorship of the article, but says he read it before its publication, and permitted it to be published. Both respondents disavow any intentional disrespect to the court, or any design to embarrass the administration of justice, and insist that they have the right to examine the proceedings of eve^y department of the government of this State, and that they are not responsible, in a proceeding of this character, for the truth of their publications, or for the motives with which they may be made, “save when such publications impede, embarrass or obstruct the administration of justice.” They state, under the solemnities of an oath, as a fact within their personal knowledge, that “ such has been the established law of this State fo.r over thirty years past, and that said court has no judicial power to change the same.” Such a sworn statement, as to the law of contempt applicable to newspaper publications, is somewhat, remarkable. If we give to the saving clause, in their answers, the interpretation 'which it was possibly designed to bear, the statement may be accepted not merely as a truth, but as a truism. The only ground for pronouncing any act or publication a contempt of court, is, that it tends in its final results to .“impede, embarrass or obstruct the administration of justice.” If, on the other hand, the respondents designed to say, or to be understood as saying, that they are privileged to make any publications concerning proceedings in court, however false, to assail the integrity of the court, or to endeavor to inflame popular passion concerning cases pending before it, and not be liable to attachment for contempt, unless it appears that the publication complained of really has the actual and visible effect of impeding, embarrassing or obstructing the administration of justice, in a manner susceptible of proof as an accomplished fact,—if the answers are to be understood in this, sense, it is to be regretted that the respondents were not better advised as to the law, before swearing what the law is. The revised code of 1845, in speaking of the Supreme Court, contains the following provision : “ The said court shall have power to punish contempts offered by any person to it while sitting.” This act has never been repealed or modified. In the case of Stuart v. The People, 3 Scam. 405, decided in 1842, a similar provision in the statute of 1829, in regard to circuit courts, came before this court for construction. The court, after saying that the statute might, with great propriety, be regarded as a limitation upon the power of the court to punish for any other contempts than those committed in its presence, add .the following most significant and important qualification : “ In this power would necessarily be included all acts caleulated to impede, embarrass or obstruct the court in the administration of justice. Such acts would be considered as done in the presence of the court.” The respondents evidently had this case before them when their answers were drawn. They use its language, with the exception of a most material word, which changes the meaning of the entire sentence. The respondents say the rule is, that publications are a contempt only when they impede, embarrass or obstruct the administration of justice. The rule laid down by this court was, that they are a contempt when they are calculated to have that effect. The difference is radical, and marks precisely the difference between the guilt or innocence of the respondents in this case. They swear to a rule which would require us to say that we have actually been impeded, embarrassed or obstructed in the administration of justice, before we can hold the respondents guiity of contempt. The true test is, not whether the court has been weak or base enough to be actually influenced by a publication, but whether it was the object and tendency of the publication to produce such an effect. It need hardly be said that we can not accept, as a reason for discharging the rule, the disclaimer in the answers of any intentional disrespect or any design to embarrass the administration of justice. The meaning and intent of the respondents must be determined by a fair interpretation of the language they have used. They can not now escape responsibility by claiming that their words did not mean what any reader must have understood them as meaning. No candid man can deny that the article in question was well calculated to make upon the public mind the impression that the court, in a pending case, was influenced by money in its judicial action, and that it could be so influenced in other cases. Neither can it be denied that the article seeks to intimidate the court as to the judgment to be pronounced in a case then pending and involving the life or death of a human being. The article declares that the money raised for Rafferty “is operating splendidly;” predicts that he will be granted a new trial, and avers that “ the sum of fourteen hundred dollars is enough nowadays to enable a man to purchase immunity from the consequences of any crime,” and that “the courts are now completely in the control of corrupt and mercenary shysters—the jackals of the legal profession.” This language will bear but one interpretation. I shall not stop to cite and discuss the authorities bearing on the law of contempt, as that labor has been performed by another -member of the court. I merely quote the rule as laid down by Bishop, an American writer, in his work on Criminal Law, section 216. He uses the following language: “ According to the general doctrine, any publication, whether by parties or strangers, which concerns a case pending in court, and has a tendency to prejudice the public concerning its merits, and to corrupt the administration of justice, or which reflects on the tribunal or its proceedings, or on the parties, the jurors, the witnesses or the counsel, may be visited as a contempt.” Whether tested by this common law definition or by the rule laid down by this court in the case of Stuart, already cited, there is no room for doubt that the article in question must be held a contempt of flagrant character. It related to a case in court involving in its final issues a human life. The answers of the respondents state that at the time of the publication “ there was an intense excitement in the community, and particularly in the city of Chicago, on account of frequent murders, and the escape of the perpetrators thereof.” This is no doubt true, and this article seems to have been studiously written, with a view to direct popular clamor against this court, and compel it either to affirm the judgment sending Rafferty to execution, or incur the imputation of bribery, and the clamor of an angry city to be echoed throughout the State by a portion of the Chica'go press. The demand was not that we should calmly examine the record of Rafferty’s trial to see whether his conviction had been legal, but that we should give him over to execution, because there was such impunity for crime in the- city of Chicago that it was neoessary some man should be immediately hung; We have since examined the record of this man’s conviction, and reversed the judgment, all the members of the court holding that a plain provision of the statute had been violated on his trial. Let us say here, and so plainly that our position can be misrepresented only by malice or gross stupidity, that we do not deprecate, nor should we claim the right to punish, any criticism the press may choose to publish upon our decisions, opinions or official conduct in regard to cases that have passed from our .jurisdiction, so long as our action is correctly stated, and our official integrity is not impeached. The respondents are correct in saying in' their answers that they have a right to .examine the proceedings of any.and every department of the government. Far be it from us to deny that right. Such freedom of the press is indispensable to the preservation of the freedom of the people. But certainly neither these respondents nor any ■intelligent person connected with the press, and having a just idea of its. responsibilities as well'as its powers, will claim' that it may seek to control the administration of justice or' influence the decision of pending causes. A court will, of course, endeavor to remain wholly uninfluenced by publications like that under consideration, but will the community believe that it is able to do so? Can it even be certain in regard to itself? Can men always be sure of their mental poise? A timid man might be influenced to yield, while a combative man would be driven in the opposite direction. Whether the actual influence is on one side or the other, so far as it is felt at all, it becomes dangerous to the administration of justice'. Even if a court is. happily composed of judges of such firm and equal temper that they remain wholly uninfluenced in either direction, nevertheless a disturbing element has been thrown into the council chamber,' which it is the wise policy of the law to exclude. Begard it in whatever light we may, we can riot but consider the article in question as calculated to embarrass the administration of justice, whether it has in fact done so or not, and, therefore, as falling dmectly within the definition of punishable contempts, announced by this court in the case of Stuart v. The People. It is a contempt, because, in a pending ease of the gravest magnitude, it reflects upon the action of the court, impeaches its integrity, and seeks to intimidate it by the threat of popular clamor. It may be said that, as long as the court was conscious it had not been frightened from its propriety by the article in question, the wiser course would have been to pass it by in silence. So far as we are personally concerned, we should' have preferred to do so. We desire no controversy with the press. But a majority of the court were of opinion that, this publication could not be disregarded without infidelity to our duty. By our relations to the bar, to the suitors in our’court, to the entire judiciary of the State, and to the State itself, we felt constrained to call the persons responsible for this publication to account. It may further be said, that this articlé could do no permanent injury to a court strong in the consciousness of its own integrity, and in the confidence reposed in it by the people, and, therefore, the publication was unworthy of notice. It is quite true that a solitary paragraph, under ordinary circumstances, would have probably been innocuous. It is to be observed, however, that the answers of the respondents speak of the existing excitement in Chicago in regard to unpunished crime, and in that state of the public mind there was great probability that this article would win a ready credence if permitted to go unchallenged. Public meetings had been held, committees had been appointed to aid in the suppression of crime. The papers of Chicago, circulating throughout the State and the north west, had called attention to this subject. It was made a frequent topic of discussion in the public prints, and when, finally, this article appeared, in a paper of noted sobriety and respectability, containing charges and imputations against this court, which were simply infamous, the majority of the court felt that it was necessary for the good name of the State, within and without its borders, and necessary in order to preserve the confidence of the people wholly unshaken in this court, to request the Attorney General to move for a rule against these respondents. The majority of the court still think they have acted wisely. We have been controlled by no feeling of personal malignity, and do not propose to inflict a severe punishment. We wish to eall the attention of the press to the limits which circumscribe their comments on judicial proceedings, and to remind them of the obligations imposed upon them by the great power which they confessedly wield. Especially do we desire to keep the judicial reputation of the State free from the appearance of dishonor, and to prevent the growth of that distrust in the minds of our own people that would certainly follow the circulation of articles like the one under consideration, if permitted to go unrebuked. The loss of public confidence in our integrity would be a calamity little less than the loss of official integrity itself. The pomp and circumstance which in England aid to clothe the courts and the law with' dignity and power, are not in consonance with our republican form of government. In this country the power of the judiciary rests upon the faith of the people in its integrity and intelligence. Take away this faith and the moral influence of the courts is gone and popular respect for law impaired. Law with us is an abstraction. It is personified in the courts as its ministers, but its efficacy depends upon the moral convictions of the people. When confidence in the courts is gone, respect for the law itself will speedily disappear, and society will become the prey of fraud, violence and crime. The one element in government and society which the American people desire, above all things else, to keep free from the taint of suspicion, is the administration of justice in the courts. So long as this is kept pure, a community may undergo extreme misgovernment and still prosper. But when these tribunals have become corrupt, and public confidence in them is destroyed, the last calamity has come upon a people, and the object of its social organization has failed. The protection of life, liberty and property is the final aim of all government. This is accomplished by an honest administration of just laws. The people, by their representatives, may be relied upon to pass such laws, but unless they are honestly administered, neither life, liberty nor property enjoys the security which it is the object of government and society to give. If the time shall unhappily ever come when the judiciary of this State has become hopelessly corrupt and justice is bought and sold, the loss of its moral and material well-being will as certainly follow as the night follows the day. We are glad to say, that for more than half a century the judiciary of this State has not only enjoyed the confidence of the people, but also has received the support of the press. Never before, so far as the members of this court are aware, has the integrity of this tribunal been assailed by a public journal. The respectability of the paper in which the article in question has appeared, and the circumstances surrounding its publication, Have given it a gravity which a casual article of like import would not possess. We have personally felt great reluctance to taking notice of the publication, but our consciousness of the mischief that may be done in embarrassing the administration of justice, and impairing the moral autnority of the judiciary throughout the State, if this article is to stand as an unpunished precedent, has compelled us to issue the rule, and now compels us to order an attachment. It is the judgment of a majority of the court that an attachment issue against Charles L. Wilson and Andrew Shuman, returnable forthwith. , Walker, J. I am also of the opinion that a writ of attachment should issue in this case.